TERRY, J.
— In the eases of Cook v. McChristian, 4 Cal. 23, and Taylor v. Hargous, 4 Cal. 268, 60 Am. Dec. 606, this court held that no specific acts were required to indicate the selection of a homestead, and that occupancy by the family was presumptive evidence of the appropriation of the premises as a homestead, and was notice to all the world. It was also held that when a place, by the residence of the family, once acquired the character of a homestead, this character cannot be devested except by the joint act of husband and wife in the manner provided by law.
From the record in this case, it appears that the premises covered by Gray’s mortgage were, before the execution of said mortgage, the homestead of McCarty’s family. The deed, not having been signed by the wife of the mortgagor, was a nullity.
The question as to the admissibility of evidence to supply the omission in the certificate of acknowledgment to plaintiff’s mortgage is one in which we think defendant Gray had no interest, and we can see no advantage which he would derive from defeating plaintiff’s lien.
As no objection to the testimony was made by the parties interested, it was properly admitted.
Judgment affirmed.
I concur: Murray, C. J.